FILED
                           NOT FOR PUBLICATION                              NOV 01 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   14-30108

              Plaintiff-Appellant,               D.C. No. 1:14-cr-00020-SPW

 v.
                                                 MEMORANDUM*
RODNEY TOMMIE STEWART,

              Defendant-Appellee.


                    Appeal from the United States District Court
                            for the District of Montana
                     Susan P. Watters, District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, GRABER, and CHRISTEN, Circuit Judges.

      The government appeals from the district court’s order granting Rodney

Tommie Stewart’s motion to dismiss his indictment for domestic assault by a

habitual offender under 18 U.S.C. § 117(a). We have jurisdiction under 28 U.S.C.

§ 1291, and we reverse and remand for further proceedings.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court dismissed the indictment on the ground that the

government could not use Stewart’s uncounseled tribal court convictions to prove

an element of the offense. After the district court’s decision, the Supreme Court

decided that the use of uncounseled tribal court convictions is permissible in a

prosecution under section 117. See United States v. Bryant, 136 S. Ct. 1954, 1966

(2016). We agree with the parties that remand is required under Bryant.

Accordingly, we reverse the district court’s order dismissing Stewart’s indictment

and remand for further proceedings.

      REVERSED and REMANDED.




                                          2                                14-30108